Case 21-30085-hdh11 Doc 268 Filed 03/01/21            Entered 03/01/21 15:06:31       Page 1 of 3



Walter A. Herring
Texas Bar No. 09535300
Robert Blackwell
Texas Bar No. 24001744
7557 Rambler Road, Suite 1450
Dallas, Texas 75231
Telephone: (214) 442-9602
Facsimile: (214) 442-9621
Email: wherring@bbhsllp.com
Email: bblackwell@bbhsllp.com
COUNSEL FOR DAVID DELL’AQUILA



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 In Re:                                         §            Chapter 11
                                                §
 NATIONAL RIFLE ASSOCIATION OF                  §            Case No. 21-30085-hdh11
 AMERICA AND SEA GIRT LLC                       §
                                                §
          Debtors.                              §            Jointly Administered

    DAVID DELL’AQUILA’S OBJECTION TO DEBTORS’ APPLICATION FOR
 ENTRY OF ORDER PURSUANT TO SECTIONS 105(A), 327(E), 329 AND 1107(B) OF
THE BANKRUPTCY CODE AUTHORIZING AND APPROVING THE EMPLOYMENT
   AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF BREWER,
 ATTORNEYS & COUNSELORS AS SPECIAL COUNSEL FOR THE DEBTORS AND
         DEBTORS IN POSSESSION [ECF 84] AND JOINDER IN THE
            UNITED STATES TRUSTEE’S OBJECTION [ECF 166]

TO THE HONORABLE JUDGE OF THIS COURT

COMES NOW, David Dell’Aquila (“Dell’Aquila”), by and through his undersigned counsel, and
hereby files this Objection to Debtors’ Application for Entry of Order pursuant to Sections 105(a),
327(e), 329,and 1107(b) of the Bankruptcy Code Authorizing and Approving the Employment and
Retention Effective as of the Petition Date of Brewer Attorneys & Counselors as Special Counsel
for the Debtors and Debtors in Possession [ECF 84] (the “Brewer Application”) and Joinder in
the United States Trustee’ Objection to the Brewer Application [ECF 166] (the “Trustee’s
Objection”), and, in support hereof, would respectfully show the following:

   1. Dell’Aquila hereby objects to the Brewer Application, incorporates, adopts and joins in the
      arguments and relief set forth in the Trustee’s Objection as if set forth in full herein, and
      reserves all rights to offer further objections and evidence to the employment and retention
      of Brewer Attorneys & Counselors (“BAC”), including the presentation of arguments and
      evidence at any hearing on the Brewer Application.

_____________________________________________________________________________________
DELL’AQUILA’S OBJECTION TO THE BREWER APPLICATION AND JOINDER IN UNITED STATES
TRUSTEE’S OBJECTION TO THE BREWER APPLICATION
                                                                               PAGE 1
Case 21-30085-hdh11 Doc 268 Filed 03/01/21          Entered 03/01/21 15:06:31        Page 2 of 3




   2. Without waiving any other objections and arguments, as noted in the Trustee's Objection,
      the Bankruptcy Code requires a debtor to employ professionals who are "disinterested" in
      the bankruptcy case.

   3. However, the BAC is not disinterested in this case. According to the NRA's schedules, the
      NRA paid BAC $17.5 million dollars during the 90-day preference period immediately
      preceding the filing of this bankruptcy case. See Stat. of Fin. Affairs [ECF 162]. The U.S.
      Trustee has suggested that these pre-petition payments may be fraudulent conveyances,
      which could possibly be recovered by the debtor NRA. Moreover, as noted by the U.S.
      Trustee, these payments, if not fraudulent, may also be recoverable as "preferences,"
      because they preferred a particular pre-existing debt -- or creditor -- during the period
      immediately preceding the filing of this case.

   4. In short, BAC has a significant conflict of interest with the debtor. If BAC is approved as
      special counsel, BAC could influence the NRA’s position on whether to seek recovery of
      such payments -- even though recovery would clearly result in a substantial benefit to the
      unsecured creditors in the case.

   5. Finally, even though an outside law firm determined that NRA management had authority
      to make payment to BAC, the same outside counsel also “advised ‘it may well be in the
      [NRA]’s interest to obtain a full accounting of the Brewer firm’s time charges to date.’”
      See People of the State of New York v. The National Rifle Ass’n of Am., et al., Index No.
      451625/2020 (Sup. Ct. N.Y. Cnty. 2020) at ¶ 462.

       WHEREFORE, PREMISES CONSIDERED, Dell’Aquila respectfully requests that this
Court deny the Brewer Application and grant any other further relief as the Court deems
appropriate and just.




_____________________________________________________________________________________
DELL’AQUILA’S OBJECTION TO THE BREWER APPLICATION AND JOINDER IN UNITED STATES
TRUSTEE’S OBJECTION TO THE BREWER APPLICATION
                                                                               PAGE 2
Case 21-30085-hdh11 Doc 268 Filed 03/01/21           Entered 03/01/21 15:06:31        Page 3 of 3




Dated: March 1, 2021


                                             Respectfully submitted,

                                             BLACKWELL, BLACKBURN,
                                             HERRING & SINGER, LLP

                                             /s/ Walter A. Herring
                                             Walter A. Herring
                                             Texas Bar No. 09535300
                                             Robert Blackwell
                                             Texas Bar No. 24001744
                                             7557 Rambler Road, Suite 1450
                                             Dallas, Texas 75231
                                             Telephone: (214) 442-9602
                                             Facsimile: (214) 442-9621
                                             Email: wherring@bbhsllp.com
                                             Email: bblackwell@bbhsllp.com

                                             ATTORNEYS FOR CREDITOR
                                             DAVID DELL’AQUILA


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was electronically
served via the Court’s electronic case filing system upon all counsel of record on this 1st day of
March 2021.

                                                      /s/ Walter A. Herring
                                                     Walter A. Herring




_____________________________________________________________________________________
DELL’AQUILA’S OBJECTION TO THE BREWER APPLICATION AND JOINDER IN UNITED STATES
TRUSTEE’S OBJECTION TO THE BREWER APPLICATION
                                                                               PAGE 3
